Citation Nr: 9919417	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-36 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for the 
residuals of a fracture of the right distal fibula with 
degenerative changes of the right ankle and tarsal coalitions 
for the period from June 24, 1994 through August 12, 1996. 

2.  Entitlement to a current rating for the residuals of a 
fracture of the right distal fibula with degenerative changes 
of the right ankle and tarsal coalitions in excess of 20 
percent.

3.  Entitlement to a rating for the residuals of a left ankle 
sprain with degenerative changes and tarsal coalitions in 
excess of 10 percent.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had honorable active service from February 1984 
to February 1988.  He was separated from a subsequent period 
of service from August 1989 to July 1990 under other than 
honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995, and 
subsequent rating decisions, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 1998, the Board remanded this case for the 
development of additional medical evidence.  The requested 
development having been completed, to the extent possible, 
this matter is now ready for appellate review.

The Board notes that, in November 1996, the veteran filed a 
formal claim for a total rating based on individual 
unemployability due to service connected disability.  This 
claim was denied by the RO in August 1997.  The veteran has 
not filed a notice of disagreement with that denial, thus, 
that issue is not before the Board on appeal.


FINDINGS OF FACT

1.  During the period from June 24, 1994 through August 13, 
1996, the veteran's right ankle disability was manifested by 
throbbing pain, swelling, discoloration with prolonged 
walking or standing, slight limitation of motion, mild 
deformity of the lateral malleolus, and X-ray evidence of 
degenerative osteoarthritis.   

2.  Since August 13, 1996, the veteran's right ankle 
disability has been manifested by throbbing pain, swelling, 
discoloration with prolonged walking or standing, slight 
limitation of motion with plantar flexion to 30 degrees, 
inability to heel or toe walk, mild deformity of the lateral 
malleolus, and X-ray evidence of degenerative osteoarthritis.

3.  The residuals of a left ankle sprain with degenerative 
changes are manifested by pain, slight limitation of motion, 
and X-ray evidence of degenerative osteoarthritis.	

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the 
residuals of a fracture of the right distal fibula with 
degenerative changes of the right ankle and tarsal coalitions 
during the period from June 24, 1994 through August 13, 1996 
have been met or approximated.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.71a, and Diagnostic Codes 5010, 5270, 
5271, 5272 (1998). 

2.  The assignment of a current disability rating greater 
than 20 percent for the residuals of a fracture of the right 
distal fibula with degenerative changes of the right ankle 
and tarsal coalitions is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, and Diagnostic Codes 5010, 
5270, 5271, 5272. 

3.  The assignment of a disability rating greater than 10 
percent for the residuals of a left ankle sprain, with 
degenerative changes and tarsal coalitions is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, and 
Diagnostic Codes 5010, 5270, 5271, 5272. 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that service connection was granted for the 
veteran's right distal fibula and ankle disability in January 
1995, and a zero percent rating was assigned, effective from 
June 24, 1994, the date of the veteran's claim.  The veteran 
filed a notice of disagreement with the decision in November 
1995.  In December 1995, the RO increased the disability 
rating to 10 percent, effective from the date of claim.  The 
veteran's appeal to this Board in September 1996 continued 
the pending appeal.  While the veteran's appeal was pending, 
the RO increased the disability rating to 20 percent, 
effective from August 14, 1996, apparently considering a 
statement of that date as a reopened claim.  In view of the 
ongoing nature of the appeal, the Board will address both the 
issue of a rating in excess of 10 percent for the period from 
June 24, 1994 through August 13, 1996, and the issue of a 
rating in excess of 20 percent since August 14, 1996.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).    

The veteran has presented well-grounded claims for increased 
evaluations within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran's claim of possible worsening of these 
disabilities since the last final decision on the merits is 
at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board is also satisfied that all relevant 
facts pertinent to these issues have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran asserts that the symptoms and loss of function 
attributable to his disabilities of the feet and ankles have 
increased in severity and warrant higher ratings than those 
currently assigned.

At the time of the veteran's service entrance examination, no 
problems were noted with his feet or ankles.  In August 1984, 
it was noted that he had bilateral swollen, painful ankles.  
In December 1984, he sprained his left ankle.  In March 1987, 
he sustained an oblique or spiral fracture of the distal 
right fibula.  

The claims file contains treatment records from Earl R. 
Campbell, Jr., M.D., of Hopkinsville, Kentucky, covering the 
period from September 1992 through September 1996.  In 
September 1992, Dr. Campbell noted that the veteran had no 
subtalar motion, bilaterally.  The right ankle could 
dorsiflex to 15 degrees and plantar flex to 55 degrees.  The 
left ankle could dorsiflex to 15 degrees and plantar flex to 
60 degrees.  Swelling was observed in the lateral malleolar 
area bilaterally.  Dr. Campbell noted that the veteran had 
peroneal spastic flat feet, which caused a lot of pain in his 
peroneal muscles. The diagnosis was bilateral tarsal 
coalition.

In October 1992, the veteran was examined by Richard Alvarez, 
M.D., of Chattanooga, Tennessee.  Dr. Alvarez noted that the 
veteran had had problems with his feet and ankles for 10 
years, and that by the end of each day the veteran could 
hardly walk.  X-ray studies revealed arthritic changes 
between the talus and navicular, bilaterally, greater on the 
left than the right. 

Triple arthrodesis surgery was performed bilaterally.  
Following the veteran's recovery from surgery, Dr. Campbell 
noted that the surgery had relieved most of the pain the 
veteran felt at night in his lower extremities, but that he 
still had pain when standing on a concrete floor all day long 
performing his job duties.  He further noted that because of 
the surgery, a lot of stress would be placed on the veteran's 
ankle joints, which would eventually wear out.  He advised 
the veteran to seek sedentary employment.  He opined that the 
veteran's pre-existing foot and ankle problems had been 
aggravated by his active military service, particularly in 
view of his duties as a paratrooper.  X-ray studies in March 
1993 showed some diffuse osteoporosis.  In April 1993, the 
veteran presented with complaints of pain in his feet and 
ankles, greater on the right.  In June 1993, the right ankle 
could dorsiflex to 5 degrees and plantar flex to 45 degrees, 
and the left ankle could dorsiflex to 10 degrees and plantar 
flex to 55 degrees.  

In August 1994, the veteran was afforded a VA examination.  
He presented with complaints of pain, swelling, and 
discoloration of his feet after prolonged walking or 
standing.  He stated that he used ankle supports without 
relief.  It was noted that there was decreased inversion and 
eversion of each foot, and that the ankle joint appeared 
normal without significant deformity.  The veteran's gait was 
noted to be normal, without point tenderness.  X-ray studies 
showed minimal degenerative joint disease of the intertarsal 
joints of both feet, which was minimally worse on the left 
side.  The diagnosis was chronic bilateral foot swelling and 
pain, degenerative joint disease of the intertarsal joints of 
both feet, status-post bilateral arthrodeses.

In January 1995, the RO granted service connection for a 
fracture of the right distal fibula with degenerative changes 
of the right ankle, and for recurrent left ankle sprain with 
degenerative changes.  Zero percent disability ratings were 
assigned effective from June 24, 1994, the date of the 
veteran's claim, under Diagnostic Code 5010.  38 C.F.R. 
§4.71a.

By rating decision in December 1995, the RO included the 
veteran's bilateral tarsal coalitions with the previously 
service-connected disorders, and assigned 10 percent 
disability ratings for right distal fibula fracture with 
ankle degenerative changes and tarsal coalitions, and for 
left ankle sprain with degenerative changes and tarsal 
coalitions, under Diagnostic Code 5010-5271, both effective 
from June 24, 1994.  38 C.F.R. § 4.71a.

In April 1996, the veteran was again examined by Dr. 
Campbell.  He reported that he did heavy work on a concrete 
floor, sometimes up to 12 hours a day, and that the pain in 
his feet was increasing.  The doctor noted that the right 
ankle had a range of motion from 2 degrees to 45 degrees, 
with essentially no dorsiflexion.  The left ankle could 
dorsiflex to 5 degrees and plantar flex to 45 degrees.  Dr. 
Campbell noted that the veteran had no motion in his subtalar 
joints long before his triple arthrodesis surgery was 
performed.  The doctor observed a possible osteoid osteoma in 
the right ankle.  He opined that the veteran would eventually 
need pantalar ankle fusions which would in effect be pantalar 
arthrodeses and which would be quite disabling.  He 
encouraged the veteran to seek sedentary employment.    

The report of the veteran's November 1996 VA examination 
noted that he complained of throbbing pain and swelling in 
both ankles at night, for which he took non-steroidal anti-
inflammatory medication.  The examiner observed that the 
veteran could not walk on his toes or heels.  Bilateral lower 
extremity edema was noted.  No muscle wasting or gross joint 
deformity was seen.  No pain was noted on examination.  X-ray 
studies of the right tibia and fibula revealed a mild 
deformity of the lateral malleolus, and degenerative 
arthritis of the distal tibia, fibula and subtalar joints.  
X-ray studies of the left ankle showed apparent degenerative 
arthritis of the subtalar joint.  No range of motion findings 
were included in the report.  The diagnosis was status-post 
right fibula fracture, right leg pain, and status-post 
bilateral triple arthrodesis.

In August 1997, as stated above, the RO increased the 
disability rating for the right distal fibula fracture with 
ankle degenerative changes and tarsal coalitions to 20 
percent, effective from August 14, 1996, the date the veteran 
submitted a statement claiming he was unable to work due to 
his disability.  Thus, the veteran's right lower extremity 
disability is currently rated as 20 percent disabling, and 
his left lower extremity disability is currently rated as 10 
percent disabling, both under Diagnostic Code 5010-5271.    

Diagnostic Code 5010 provides ratings for traumatic 
arthritis, which has been substantiated by X-ray findings.  
It is rated based upon the limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is assignable for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added.  If the 
joint or joints involved have no limitation of motion, the 
arthritis is rated as 10 percent disabling when there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, and as 20 percent disabling 
when there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Diagnostic Code 5270 provides that ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees shall be rated as 30 percent 
disabling.  Ankylosis in plantar flexion less than 30 degrees 
is rated as 20 percent disabling. 38 C.F.R. § 4.71a, Code 
5270

Diagnostic Code 5271 provides ratings for limited motion of 
the ankle based upon the degree of severity of the 
symptomatology.  A 10 percent evaluation is assignable for 
moderate limitation of motion, and a 20 percent evaluation is 
assignable for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5271.  

Diagnostic Code 5272 provides that ankylosis of the 
subastralgar or tarsal joint in poor weight bearing position 
shall be rated as 20 percent disabling.  If the ankylosis is 
in good weight bearing position a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Code 5272.

In April 1998, the Board remanded the case so that another VA 
examination could be performed which would report the current 
range of motion of each ankle, and which would evaluate the 
extent and severity of the veteran's peroneal spastic flat 
feet due to tarsal coalitions to determine the degree to 
which they affect the function of the veteran's ankles.  The 
RO scheduled an examination for May 15, 1998, but the veteran 
called and requested that it be rescheduled.  The RO 
rescheduled the examination for May 22, 1998.  The veteran 
again called and requested rescheduling.  The RO again 
rescheduled the examination, this time for May 29, 1998.  
However the veteran failed to appear on that date, without 
explanation.  The RO wrote to the veteran on July 1, 1998 
asking him if he was willing to attend a VA examination.  He 
did not respond to that letter.  Therefore, the Board will 
render its decision based on the evidence currently contained 
in the claims file.  38 C.F.R. § 3.655 (1998).

Upon consideration of all the evidence of record, the Board 
finds that the assignment of a 20 percent disability rating 
for the residuals of a fracture of the distal right fibula, 
with degenerative changes of the right ankle and tarsal 
coalitions, for the period between June 24, 1994 through 
August 13, 1996, under Diagnostic Code 5010-5271 have been 
approximated.  At that time there was X-ray evidence of 
traumatic arthritis, disuse osteoporosis, and a slight 
deformity of the lateral malleolus.  Additionally, the 
dorsiflexion of the right ankle was slightly limited, and the 
veteran complained of pain in that joint.  Therefore, giving 
the veteran the benefit of the doubt as required under 
38 U.S.C.A. § 5107, the Board has determined that a 20 
percent disability rating should be assigned under Diagnostic 
Code 5010-5271.  

As the ankle itself is not ankylosed, a higher disability 
rating would not be assignable under Diagnostic Code 5270.  
38 C.F.R. § 4.71a (1998).  Although the veteran's tarsal 
joints have been described as ankylosed, the current record, 
while not absolutely clear, implies that the ankylosis, which 
is post-operative, is in a good weight bearing position for 
both feet.  In any event, the highest disability rating 
available under Diagnostic Code 5272 for ankylosis of a 
subastragalar or tarsal joint is 20 percent.  Thus no higher 
disability rating would be available to the veteran for his 
right foot under that Diagnostic Code.  38 C.F.R. § 4.71a 
(1998).  

With regard to the claim for the assignment of a disability 
rating greater than 20 percent for the residuals of a 
fracture of the distal right fibula, with degenerative 
changes and tarsal coalitions, for the period since August 
13, 1996, the Board finds that a higher rating is not 
assignable at this time.  The 20 percent rating currently in 
effect under Diagnostic Code 5010-5271, takes into account 
the arthritic changes, the slight deformity of the lateral 
malleolus, slight disuse osteoporosis, pain on use, and the 
slight to moderate limitation of motion.  As the ankle is not 
ankylosed, a higher disability rating would not be assignable 
under Diagnostic Code 5270.  Further, as stated above, this 
disability is already evaluated as 20 percent disabling, thus 
a higher evaluation would not be available for ankylosis of 
the tarsal joint under Diagnostic Code 5272.  38 C.F.R. 
§ 4.71a.  The evidence with regard to this matter is not so 
evenly balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

 Finally, the Board finds that the claim for the assignment 
of a disability rating greater than 10 percent for the 
residuals of a left ankle sprain with degenerative changes 
and tarsal coalitions should be denied at this time.  While 
there is X-ray evidence of arthritis, the left ankle has good 
range of motion, with little or no pain observable on motion.  
Thus, a higher 20 percent rating under Diagnostic Code 5010-
5271 for marked limitation of motion would not be 
appropriate.  Further, as the ankle is not ankylosed, a 
higher rating under Diagnostic Code 5270 is not warranted.  
While there is a remote possibility that the ankylosis of the 
tarsal joint could be in a poor weight bearing position (see 
the discussion above) the veteran has failed to appear for 
the examination necessary to clarify this matter and 
therefore, the Board must deny the claim. 38 C.F.R. § 3.655.  
In summary, the evidence upon which this decision must be 
based is not so evenly balanced as to raise doubt as to any 
material issue.  38 U.S.C.A. § 5107.

In reaching its decision on the issues on appeal, the Board 
has considered the complete history of the disabilities in 
question as well as the reported clinical manifestations on 
all available medical reports and the effect the disabilities 
may have on the earning capacity of the veteran.  It has been 
reported that his foot problems become severe impact while he 
is engaged in his current employment; however; his employment 
has been reported to require prolonged and strenuous activity 
on a concrete surface.  Such employment would severely stress 
even normal feet.  Examiners have suggested that he obtain 
different employment and there is no indication that his 
disability has affected his earning capacity in general, that 
is that he can not obtain other, more suitable employment 
with no impact on his earnings.  38 C.F.R. §§ 4.1, 4.2, 4.16 
(1998).  The functional effect of painful motion of the 
affected joints has also been considered.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  


ORDER

Entitlement to a 20 percent disability rating for the 
residuals of a fracture of the right distal fibula, with 
degenerative changes of the right ankle and tarsal 
coalitions, for the period from June 24, 1994 through August 
13, 1996 is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.

Entitlement to disability rating greater than 20 percent 
disability rating for the residuals of a fracture of the 
right distal fibula, with degenerative changes of the right 
ankle and tarsal coalitions, is denied.

Entitlement to a disability rating greater than 10 percent 
for the residuals of a left ankle sprain with degenerative 
changes is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals
 


